Citation Nr: 1226756	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  96-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the appellant's delimiting date beyond September 1995 for eligibility for educational assistance benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had active military service from April 1943 to April 1949.  He died in June 1982.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the appellant's claim seeking entitlement to an extension of the delimiting date beyond September 1995 for Chapter 35 educational benefits.  In July 1998 the Board remanded the case for further development.  Thereafter, the claims files were transferred to the RO in Atlanta, Georgia.

The Board again remanded the case for further development in March 2008.  The case has been returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was granted Chapter 35 educational benefits based on her status as a surviving spouse of the Veteran and assigned a delimiting date of June [redacted], 1992.

2.  A September 1993 rating decision granted the appellant a 2-year extension of her delimiting date, to be resumed from September 1993 to September 1995.

3.  In November 1994, the appellant requested another extension of the delimiting date for her Chapter 35 educational benefits eligibility, claiming that physical disability prevented her from pursuing an educational program.

4.  The evidence reflects that the appellant's physical disability prevented her from initiating her educational program from November 1993 until July 1995.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for an extension of the appellant's delimiting date for educational assistance benefits under Chapter 35, Title 38, United States Code, in the amount of 20 months, have been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 3.102, 21.3021, 21.3044, 21.3046, 21.3047 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The appellant contends that she is entitled to an extension of the delimiting date of her eligibility for Chapter 35 educational benefits despite the fact that she was previously granted a 2-year extension, because she was unable to utilize her benefits due to physical illness for much of the extended time.

Basic eligibility for Chapter 35 benefits is established in one of several ways, to include being the surviving spouse of a Veteran who had a total disability permanent in nature resulting from a service-connected disability at the time of his or her death.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).

Eligibility for such benefits extends 10 years from the date (as determined by the Secretary) that the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A).  The beginning date of the 10-year period of eligibility for a spouse of a Veteran who had a total disability permanent in nature resulting from a service-connected disability at the time of death is the date on which the Secretary determines that the veteran died.  

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct; (3) provides VA with any requested evidence tending to show that he or she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047; see also 38 U.S.C.A. § 3512(b)(2).  

It must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).  Application for an extension must be made within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is the latest.  38 U.S.C.A. § 3512(b)(2).  

Initially, the Board acknowledges that the appellant's educational file is incomplete, as many of the relevant documents and procedural documents referenced in the supplemental statements of the case and the July 1998 remand are not of record.  Indeed, the March 2008 remand attempted to secure these records; however, the RO has indicated that the complete file was unavailable.  Therefore, the Board will rely on the facts as outlined in the previous remands.  In any event, these facts do not appear to be in dispute.  

The appellant was originally granted entitlement of Chapter 35 educational benefits in August 1969, based on her status as a spouse of a veteran with a total and permanent disability, the delimiting date for her eligibility was December 1, 1976.  Her entitlement was discontinued in March 14, 1974, after she had used all but 5 1/4 months, due to her termination of attendance.  In December 1982, she applied for Chapter 35 educational benefits based on her status as a surviving spouse of the Veteran, who had died on June [redacted], 1982.  She was granted such benefits with an assigned delimiting date of June [redacted], 1992.  Apparently, at a later date, she was granted an extension due to a traumatic experience she endured, and her Chapter 35 benefits were to resume in September 1993 with a delimiting date of September 1995.

The appellant requested another extension of the delimiting date for her Chapter 35 educational benefits eligibility in November 1994.  At that time she asserted that she had been ill for most of the duration of the first extension of eligibility and was unable to use her remaining entitlement.  She included a copy of an October 1994 letter from her physician, indicating that the appellant had emergency surgery for a large bowel obstruction secondary to a colon tumor in November 1993, that she was to have chemotherapy treatments until January 1995, and that she would be able to resume her education on or about July 1995.  

In a November 1994 rating decision, the appellant's request for another extension of the delimiting date for Chapter 35 benefits was denied because an extension had previously been granted and, as a result, the delimiting date could "not be extended further because of either the recurrence of disability or the onset of a new disability when such recurrence or onset is after the claimant's basic delimiting date."  

After thoroughly reviewing the available evidence, and resolving all reasonable doubt in the appellant's favor, the Board finds that her physical disability prevented her from initiating a pursuit of her remaining educational benefits from November 1993 to July 1995.  In this respect, the Board finds that the October 1994 letter from her treating physician, although no longer part of the file, clearly indicated that it was medically infeasible for the appellant to pursue her educational benefits during her lengthy treatment for a colon tumor.  Moreover, the available evidence of record indicates that the appellant submitted her request for an extension in a timely fashion and supported her request with adequate medical evidence as required by 38 C.F.R. § 21.3047.  

It is unclear what law or regulations the RO relied on in determining that the appellant could not be granted the extension because she had been previously granted an extension and it could not be "extended further because of either the recurrence of disability or the onset of a new disability when such recurrence or onset is after the claimant's basic delimiting date."  In fact, the July 1998 remand requested that the RO provide the laws or regulations it relied on in reaching its conclusion.  However, to date the relevant statutory or regulatory provisions have not been provided and the Board has been unable to independently find any that requires that result.  The Board observes that the language "an extension" in 38 C.F.R. § 21.3047(a)(1) and similar statutory language in 38 U.S.C.A. § 3512, does appear to not preclude the assignment of more than one extension of the period of eligibility for educational benefits, or preclude further extension of eligibility due to recurrence of disability or the onset of a new disability after the basic delimiting date.  Although written in the singular, the sense of the rule would appear to be preserved even if understood in the plural.  In reaching this conclusion, the Board notes that any interpretive doubt must be resolved in the appellant's favor.  See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 462 (1994) ("interpretive doubt is to be resolved in the veteran's favor").  

Given the foregoing, and having resolved all reasonable doubt in favor of the appellant, the Board concludes that an extension of the appellant's delimiting date beyond September 1995, for educational assistance benefits under Chapter 35, Title 38 United States Code, is warranted; and that the available facts warrant an extension amounting to the 20 months the appellant had to suspend in pursuit of her remaining educational benefits due to medical disability.  The appeal is granted.


ORDER

Entitlement to an extension of the appellant's delimiting date in the amount of 20 months, beyond September 1995, for educational assistance benefits under Chapter 35, Title 38 United States Code, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


